FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/19/2015                                                COA Case No. 12-13-00260-cr
Hernandez, Oscar                 Tr. Ct. No. 17,690                                    PD-0736-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to August 28, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed
with The Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk
                                                                                                    ,              i
                                                                                                             Tl
                              12TH COURT OF APPEALS CLERK                          O                    ^    r

                              CATHY LUSK                                           §c                   o    ~
                                                                                             c_
                                                                                                        o    •£•
                              1517 W. FRONT, ROOM 354                              C/sr£ ~^*~~"^        o °
                              TYLER, TX 75701                                          f^~              >    33
                                                                                                        •a   —I

                                                                                        —    JC^>
                              "•DELIVERED VIA E-MAIL*                                                   oi   -n
                                                                                *~i^V Cn                W J-,
                                                                               ">*s»- X^^               a    no
                                                                                   r*1^\                w    "V
                                                                                                        5    m
                                                                                                        «•   r-
                                                                               i
                                                                                                             c/>